 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 1 of 14 PageID #: 288




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


KAJEET, INC.,                                  §
                                               §               C.A. No. 19-cv-2370-MN
               Plaintiff,                      §
                                               §
v.                                             §             JURY TRIAL DEMANDED
                                               §
GRYPHON ONLINE SAFETY, INC.,                   §
                                               §
               Defendant.                      §
                                               §
KAJEET, INC.,                                  §
                                               §               C.A. No. 20-cv-1339-MN
               Plaintiff,                      §
                                               §
v.                                             §             JURY TRIAL DEMANDED
                                               §
NORTONLIFELOCK INC.,                           §
                                               §
               Defendant.                      §
                                               §

                                     SCHEDULING ORDER

          This 23rd         day of      December        , 2020, the Court having conducted an

initial Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties having

determined after discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration;

          IT IS HEREBY ORDERED that:

          1.       Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) on January 27, 2021. If they have not already done so,

the parties are to review the Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (‘‘ESI”), which is posted at http://www.ded.uscourts.gov
 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 2 of 14 PageID #: 289




(see Other Resources, Default Standard for Discovery) and is incorporated herein by

reference.

             2.        Joinder of Other Parties and Amendment of Pleadings. All motions to

join other parties, and to amend or supplement the pleadings, shall be filed on or before

August 13, 2021. Unless otherwise ordered by the Court, any motion to join a party or motion

to amend the pleadings shall be made pursuant to the procedures set forth in Paragraphs 8(g)

and 9.

                  3.   Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an

agreement on a proposed form of order and submit it to the Court within ten (10) days from

the date the Court enters this Order. Should counsel be unable to reach an agreement on a

proposed form of order, counsel must follow the provisions of Paragraph 8(g) below.

             Any proposed protective order must include the following paragraph:

                       Other Proceedings. By entering this order and limiting the
                       disclosure of information in this case, the Court does not
                       intend to preclude another court from finding that
                       information may be relevant and subject to disclosure in
                       another case. Any person or party subject to this order who
                       becomes subject to a motion to disclose another party’s
                       information designated “confidential” [the parties should list
                       any other level of designation, such as “highly confidential,”
                       which may be provided for in the protective order] pursuant
                       to this order shall promptly notify that party of the motion so
                       that the party may have an opportunity to appear and be
                       heard on whether that information should be disclosed.

                  4. Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing of


                                                     2
 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 3 of 14 PageID #: 290




the sealed document.

              5. Courtesy Copies. The parties shall provide to the Court two (2) courtesy

copies of all briefs and any other document filed in support of any briefs (i.e., appendices,

exhibits, declarations, affidavits etc.). This provision also applies to papers filed under seal.

All courtesy copies shall be double-sided.

              6.   ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

              7. Disclosures. Absent agreement among the parties, and approval of the Court:

                   (a)     By January 27, 2021, Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted

patent(s) that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file

history for each asserted patent.

                   (b)     By March 5, 2021, Defendant shall produce core technical

documents related to the accused product(s), sufficient to show how the accused product(s)

work(s), including but not limited to non-publicly available operation manuals, product

literature, schematics, and specifications. Defendant shall also produce sales figures for the

accused product(s).

                   (c)     By March 26, 2021, Plaintiff shall produce an initial claim chart

relating each known accused product to the asserted claims each such product allegedly

infringes.

                   (d)     By April 16, 2021, Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

                   (e)     By November 15, 2021, Plaintiff shall provide final infringement



                                                 3
 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 4 of 14 PageID #: 291




contentions.

                    (f)       By December 17, 2021, Defendant shall provide final invalidity

contentions.

               8.   Discovery. Unless otherwise ordered by the Court or agreed to by parties,

   the limitations on discovery set forth in the Federal Rules shall be strictly observed.

                          (a) Discovery Cut Off. All discovery in this case shall be initiated so

that it will be completed on or before February 28, 2022. The first day for the parties to serve

written discovery requests shall be March 5, 2021.

                    (b)       Document Production.            Document production shall be substantially

complete by July 26, 2021.

                          (c) Requests for Admission. A maximum of 100 requests for admission

are permitted for each side.

                    (d)       Interrogatories.
                              i.         A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side. If needed, additional interrogatories may be

permitted with agreement of parties or leave of Court.

                              ii.          The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the parties,

contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

The adequacy of all interrogatory answers shall be judged by the level of detail each party

provides (i.e., the more detail a party provides, the more detail a party shall receive).

                    (e)       Depositions.
                                    i.      Limitation on Hours for Deposition Discovery. Each side is

   limited to a total of 70 hours of taking testimony by deposition upon oral examination with a


                                                          4
 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 5 of 14 PageID #: 292




   total of 7 hours on the record per witness.

                             ii.   Location of Depositions.     Any    party   or   representative

(officer, director, or managing agent) of a party filing a civil action in this district court must

ordinarily be required, upon request, to submit to a deposition at a place designated within this

district. Exceptions to this general rule may be made by order of the Court. A defendant who

becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

having filed an action in this Court for the purpose of this provision. Parties have agreed to

conduct such depositions at a convenient location where the person being deposed resides.

                  (f)     Disclosure of Expert Testimony.

                             i.    Expert Reports. For the party who has the initial burden of

proof on the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of

expert testimony is due on or before March 25, 2022. The supplemental disclosure to

contradict or rebut evidence on the same matter identified by another party is due on or

before April 25, 2022. Reply expert reports from the party with the initial burden of proof are

due on or before May 25, 2022. No other expert reports will be permitted without either the

consent of all parties or leave of the Court. Along with the submissions of the expert reports,

the parties shall advise of the dates and times of their experts’ availability for deposition.

Expert discovery shall close on July 18, 2022.

                             ii.   Expert Report Supplementation. The parties agree they will

permit expert declarations to be filed in connection with motions briefing (including case-

dispositive motions).

                             iii. Objections to Expert Testimony. To the extent any objection

to expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow



                                                  5
 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 6 of 14 PageID #: 293




Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702,

it shall be made by motion no later than the deadline for dispositive motions set forth herein,

unless otherwise ordered by the Court. Briefing on such motions is subject to the page limits

set out in connection with briefing of case dispositive motions.

                   (g)     Discovery Matters and Disputes Relating to Protective Orders.

                           i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                          ii.       Should counsel find, after a reasonable effort pursuant to

Local Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a

protective order, the parties involved in the discovery matter or protective order dispute shall

contact the Court’s Judicial Administrator to schedule an argument.

                           iii.    On a date to be set by separate order, generally not less than

four (4) days prior to the conference, the party seeking relief shall file with the Court a letter,

not to exceed three (3) pages, outlining the issues in dispute and its position on those issues.

On a date to be set by separate order, but generally not less than three (3) days prior to

the conference, any party opposing the application for relief may file a letter, not to exceed

three (3) pages, outlining that party's reasons for its opposition.

                           iv.     The parties shall provide to the Court two (2) courtesy copies

of its discovery letter and any other document filed in support of any letter (i.e., appendices,

exhibits, declarations, affidavits etc.). This provision also applies to papers filed under seal.

All courtesy copies shall be double-sided.

                           v.      Should the Court find further briefing necessary upon

conclusion of the conference, the Court will order it. Alternatively, the Court may choose to



                                                   6
 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 7 of 14 PageID #: 294




resolve the dispute prior to the conference and will, in that event, cancel the conference.

           9.       Motions to Amend / Motions to Strike.

                    (a)    Any motion to amend (including a motion for leave to amend) a

pleading or any motion to strike any pleading or other document shall be made pursuant to the

discovery dispute procedure set forth in Paragraph 8(g) above.

                    (b)    Any such motion shall attach the proposed amended pleading as well

as a “redline” comparison to the prior pleading or attach the document to be stricken.

                10. Technology Tutorials. Although technology tutorials are not required by the

Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted

on or before the date that the Joint Claim Construction Brief is filed.

                11. Claim Construction Issue Identification. On May 14, 2021, the parties

shall exchange a list of those claim term(s)/phrase(s) that they believe need construction and

their proposed claim construction of those term(s)/phrase(s). This document will not be filed

with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

Joint Claim Construction Chart to be submitted two weeks prior to service of the opening

claim construction brief. The parties’ Joint Claim Construction Chart should identify for the

Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed

construction of the disputed claim language with citation(s) only to the intrinsic evidence in

support of their respective proposed constructions. In this joint submission, the parties shall

not provide argument.

                12. Claim Construction Briefing. The Plaintiff shall serve, but not file, its

opening brief, not to exceed 20 pages, on June 11, 2021. The Defendant shall serve, but not

file, its answering brief, not to exceed 30 pages, on June 25, 2021. The Plaintiff shall serve, but



                                                  7
 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 8 of 14 PageID #: 295




not file, its reply brief, not to exceed 20 pages, on July 2, 2021. The Defendant shall serve, but

not file, its sur-reply brief, not to exceed 10 pages, on July 12, 2021. No later than July 19,

2021 the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste

their unfiled briefs into one brief, with their positions on each claim term in sequential order,

in substantially the form below.

                              JOINT CLAIM CONSTRUCTION BRIEF

   I.      Agreed-Upon Constructions

   II.     Disputed

           Constructions

           [TERM 1]

                   1.      Plaintiff’s Opening Position

                   2.      Defendant’s Answering Position

                   3.      Plaintiff’s Reply Position

                   4.      Defendant’s Sur-Reply

           Position [TERM 2]

                   1.      Plaintiff’s Opening Position

                   2.      Defendant’s Answering Position
                   3.      Plaintiff’s Reply Position

                   4.      Defendant’s Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction.

If there are any materials that would be submitted in an index, the parties shall submit them in a

Joint Appendix.

          13.      Hearing on Claim Construction.         Beginning at 1:00 p.m. on August 16,

2021, the Court will hear argument on claim construction. The parties need not include any

general summaries of the law relating to claim construction in their presentations to the Court.


                                                  8
 Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 9 of 14 PageID #: 296




The parties shall notify the Court, by joint letter submission, no later than the date on which

their joint claim construction brief is filed: (i) whether they request leave to present testimony at

the hearing; and (ii) the amount of time they are requesting be allocated to them for the

hearing.

           Provided that the parties comply with all portions of this Scheduling Order, and any

other orders of the Court, the parties should anticipate that the Court will issue its claim

construction order within sixty (60) days of the conclusion of the claim construction hearing.

If the Court is unable to meet this goal, it will advise the parties no later than sixty (60) days

after the conclusion of the claim construction hearing.

                 14. Supplementation. Absent agreement among the parties, and approval of the

Court, no later than October 15, 2021 the parties must finally supplement, inter alia, the

identification of all accused products and of all invalidity references.

           15.       Case Dispositive Motions.

                     (a)      All case dispositive motions, an opening brief, and affidavits, if any,

in support of the motion shall be served and filed on or before August 8, 2022. Briefing will

be presented pursuant to the Court’s Local Rules. No case dispositive motion under Rule 56

may be filed more than ten (10) days before the above date without leave of the Court.

                           (b) Concise Statement of Facts Requirement. Any             motion        for

summary judgment shall be accompanied by a separate concise statement, not to exceed six (6)

pages, which details each material fact which the moving party contends is essential for the

Court’s resolution of the summary judgment motion (not the entire case) and as to which the

moving party contends there is no genuine issue to be tried. Each fact shall be set forth in a

separate numbered paragraph and shall be supported by specific citation(s) to the record.



                                                     9
Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 10 of 14 PageID #: 297




                Any party opposing the motion shall include with its opposing papers a response

to the moving party’s concise statement, not to exceed six (6) pages, which admits or disputes

the facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis.

To the extent a fact is disputed, the basis of the dispute shall be supported by specific

citation(s) to the record. Failure to respond to a fact presented in the moving party’s concise

statement of facts shall indicate that fact is not in dispute for purposes of summary judgment.

The party opposing the motion may also include with its opposing papers a separate concise

statement, not to exceed four (4) pages, which sets forth material facts as to which the opposing

party contends there is a genuine issue to be tried. Each fact asserted by the opposing party

shall also be set forth in a separate numbered paragraph and shall be supported by specific

citation(s) to the record.

                   The moving party shall include with its reply papers a response to the

opposing party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-

paragraph basis.    Failure to respond to a fact presented in the opposing party’s concise

statement of facts shall indicate that fact remains in dispute for purposes of summary

judgment.

                       (c) Page limits combined with Daubert motion page limits. Each

party is permitted to file as many case dispositive motions as desired provided, however, that

each SIDE will be limited to a combined total of 40 pages for all opening briefs, a combined

total of 40 pages for all answering briefs, and a combined total of 20 pages for all reply briefs

regardless of the number of case dispositive motions that are filed. In the event that a party

files, in addition to a case dispositive motion, a Daubert motion to exclude or preclude all or

any portion of an expert’s testimony, the total amount of pages permitted for all case



                                                10
Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 11 of 14 PageID #: 298




dispositive and Daubert motions shall be increased to 50 pages for all opening briefs, 50 pages

for all answering briefs, and 25 pages for all reply briefs for each SIDE.1

              16. Applications by Motion. Except as otherwise specified herein, any application

to the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

               17. Motions in Limine. Motions in limine shall not be separately filed. All in

limine requests and responses thereto shall be set forth in the proposed pretrial order. Each

SIDE shall be limited to three (3) in limine requests, unless otherwise permitted by the Court.

The in limine request and any response shall contain the authorities relied upon; each in limine

request may be supported by a maximum of three (3) pages of argument, may be opposed by a

maximum of three (3) pages of argument, and the side making the in limine request may add a

maximum of one (l) additional page in reply in support of its request. If more than one party is

supporting or opposing an in limine request, such support or opposition shall be combined

in a single three (3) page submission (and, if the moving party, a single one (1) page reply),

unless otherwise ordered by the Court. No separate briefing shall be submitted on in limine

requests, unless otherwise permitted by the Court.

              18. Pretrial Conference. On January 3, 2023, the Court will hold a pretrial

conference in Court with counsel beginning at 11:00 a.m. Unless otherwise ordered by the

Court, the parties should assume that filing the pretrial order satisfies the pretrial disclosure

requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court


1
 The parties must work together to ensure that the Court receives no more than a total of 250
pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding the other
side’s motions) of briefing on all case dispositive motions and Daubert motions that are covered
by this scheduling order and any other scheduling order entered in any related case that is
proceeding on a consolidated or coordinated pretrial schedule

                                                 11
Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 12 of 14 PageID #: 299




the joint proposed final pretrial order in compliance with Local Rule 16.3(c) and the Court’s

Preferences and Procedures for Civil Cases not later than seven (7) days before the

pretrial conference. Unless otherwise ordered by the Court, the parties shall comply with the

timeframes set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final

pretrial order.

           The parties shall provide the Court two (2) double-sided courtesy copies of the joint

proposed final pretrial order and all attachments. The proposed final pretrial order shall contain

a table of contents.

           19.      Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to

be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i)

proposed voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv)

special verdict forms December 20, 2022. This submission shall be accompanied by a courtesy

copy containing electronic files of these documents, in Microsoft Word format, which may be

submitted by e-mail to mn_civil@ded.uscourts.gov.

           20.     Trial. This matter is scheduled for a 5 day trial, excluding jury selection,

beginning at 9:30 a.m. on January 9, 2023, with the subsequent trial days beginning at 9:00

a.m. Until the case is submitted to the jury for deliberations, the jury will be excused each day

at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number of hours in

which to present their respective cases.

           21.     Judgment on Verdict and Post-Trial Status Report. Within seven (7) days

after a jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form

of order to enter judgment on the verdict. At the same time, the parties shall submit a joint

status report, indicating among other things how the case should proceed and listing any post-



                                                  12
Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 13 of 14 PageID #: 300




trial motions each party intends to file.

           22. Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are

limited to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10

pages of reply briefs relating to any post-trial motions filed by that side, no matter how many

such motions are filed.


                                              The
                                              Th  Honorable
                                               he H
                                                  Hoonorable Maryellen Noreika
                                                                         Nore
                                              United States District Judge




                                               13
Case 1:19-cv-02370-MN Document 25 Filed 12/23/20 Page 14 of 14 PageID #: 301




                       Counsel Shall Provide a Chart of All Relevant Deadlines


                               Event                                            Deadline

Initial disclosures (per ESI Order)                                    January 27, 2021
Plaintiff shall identify the accused products, its damages model,      January 27, 2021
and the asserted patents; Plaintiff shall produce the file histories
and non-certified copies of the file wrapper.
Defendant shall produce core technical documents and sales             March 5, 2021
figures for the accused products
Plaintiff shall serve an initial claim chart                           March 26, 2021
Defendant shall produce its initial invalidity contentions             April 16, 2021
Deadline to amend pleadings                                            August 13, 2021
Exchange a list of claim terms and proposed constructions              May 14, 2021
Parties shall file a Joint Claim Construction Chart                    May 28, 2021
Plaintiff shall serve its Opening Claim Construction Brief             June 11, 2021
Defendant shall serve its Answering Claim Construction Brief           June 25, 2021
Plaintiff shall serve its Reply Claim Construction Brief               July 2, 2021
Defendant shall serve its Reply Claim Construction Brief               July 12, 2021
Parties shall file a Joint Claim Construction Brief                    July 19, 2021
Document production shall be substantially completed                   July 26, 2021
Claim construction hearing                                             August 16, 2021 at 1:00 p.m.
Plaintiff shall serve Final Infringement Contentions                   November 15, 2021
Defendant shall serve Final Invalidity Contentions                     December 17, 2021
Close of fact discovery                                                February 28, 2022
Opening expert reports (for the party bearing the burden of            March 25, 2022
proof)
Rebuttal expert reports                                                April 25, 2022
Reply expert reports (for the party bearing the burden of proof)       May 25, 2022
Close of expert discovery                                              July 18, 2022
File dispositive motions                                               August 8, 2022
Deadline to supplement identification of accused products and          October 15, 2021
invalidity references
Parties to file proposed voir dire, preliminary jury instructions,     December 20, 2022
final jury instructions, and special verdict forms
Pre-trial conference                                                   January 3, 2023, 11:00 a.m.
Trial                                                                  January 9, 2023, 9:30 a.m.
